        Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 1 of 13




LAWRENCE G. WASDEN
ATTORNEY GENERAL

STEVEN L. OLSEN, ISB #3586
DAYTON P. REED, ISB #10775
Deputy Attorneys General
954 W Jefferson, 2nd Floor
P.O. Box 83720
Boise, ID 83720-0010
Telephone:    (208) 334-2400
Facsimile:    (208) 854-8073
steven.olsen@ag.idaho.gov
dayton.reed@ag.idaho.gov

Attorneys for Defendants

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 F.V. and DANI MARTIN,
                                                      Case No. 1:17-cv-000170-CWD
                        Plaintiffs,
                                                      OPPOSITION TO PLAINTIFFS’
 vs.                                                  MOTION FOR CLARIFICATION
                                                      REGARDING DEFENDANTS’
 DAVID JEPPESEN, in his official capacity as          ENFORCEMENT PLAN [DKT. 66]
 Director of the Idaho Department of Health
 and Welfare and ELKE SHAW-TULLOCH,
 in her official capacity as Administrator of the
 Division of Public Health the Idaho
 Department of Health and Welfare, and
 JAMES AYDELOTTE, in his official capacity
 as State Registrar and Chief of the Bureau of
 Vital Records and Health Statistics,

                        Defendants.



                                       INTRODUCTION

       The Court should deny the motion to clarify. Plaintiffs argue that HB 509 does not allow

transgender people to change their birth certificates to match their gender identity. Even

assuming, arguendo, that Plaintiffs’ interpretation is correct, this motion must be denied because

OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 1
         Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 2 of 13




Plaintiffs’ interpretation of the injunction inappropriately expands it to effectively declare HB

509 unconstitutional; because Plaintiffs lack standing to challenge HB 509’s constitutionality;

because the issue of HB 509’s constitutionality is not ripe for adjudication; and because HB 509

is entitled to a presumption of constitutionality until it is declared unconstitutional in a proper

lawsuit challenging it.

       HB 509 is materially different from the policy the Plaintiffs originally sought to enjoin

through this case. That former policy required the Idaho Department of Health & Welfare

(IDHW) employees to automatically refuse applications from transgender people to change the

sex on their birth certificates to match their gender identity. Thus, the Court’s injunction

“enjoin[s] IDHW Defendants and their officers, employees, and agents from automatically

rejecting applications from transgender people to change the sex listed on their birth certificates.”

Dkt. 58 at 16. HB 509 does not require IDHW employees to automatically reject applications to

change birth certificates.

       Contrary to Plaintiffs’ characterization, HB 509 is not simply a codification of the

previously enjoined automatic refusal of applications. HB 509 revamps vital statistics law

regarding birth certificates and impacted many different kinds of information collected at birth,

including time of birth, date of birth, birth weight, birth length, and place of birth, in addition to

sex. The change most relevant to this lawsuit is the requirement that a court order is required to

change any of these items on the birth certificate, including the sex marker. In their most recent

motion to clarify, Plaintiffs take aim at this requirement. They ask the Court to determine that the

injunction prohibits IDHW employees from carrying out HB 509’s requirement that applicants

provide a court order to change the sex on their birth certificates.




OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 2
        Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 3 of 13




                                          ARGUMENT

I.     Plaintiffs’ motion asks the Court to expand the injunction to effectively declare
       HB 509 unconstitutional.

       Plaintiffs are correct that the injunction applies only to the Defendants’ conduct. It

precludes the Defendants from automatically rejecting applications of transgender people to

change the sex listed on their birth certificates, and it requires that Defendants and IDHW

employees accept applications submitted in accordance with a constitutionally-sound approval

process. The injunction does not prescribe the precise application process that must be used.

Further, it does not preclude IDHW from requiring a court order as part of the process—a

requirement that already exists for a person seeking a name change 1 and in certain instances

involving a change in paternity. 2

       IDHW’s instructions to applicants seeking to change their sex marker are virtually the

same as before HB 509, except that a court order is now required, as provided in the statute. As

indicated in the new instructions posted by Defendants, 3 the only additional document

Defendants request from those seeking to change their sex more than a year after birth is a court

order. 4 IDHW is still giving special treatment to changes of the sex marker on the birth




1
  Idaho Code §§ 7-801, et seq.
2
  Idaho Code § 7-1106.
3
  Idaho Dep’t of Health & Welfare, Instructions to Change the Indicator of Sex on an Idaho Birth
Certificate (Jul. 2020).
https://healthandwelfare.idaho.gov/Portals/0/Health/Vital%20Records/GenderChangePacket-07-
02-2020.pdf
4
  Those parents who seek to change the sex of their child indicated on the birth certificate within
a year of their birth do not need to provide a court order, but must submit a form signed by them
and the physician or other person who certified the facts of birth, declaring that there is an
incorrect material fact on the birth certificate.


OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 3
         Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 4 of 13




certificate by allowing a contemporaneous name change and keeping both changes confidential,

as the injunction required. 5

        Plaintiffs do not argue that requiring a court order is in itself an unconstitutional

requirement. Plaintiffs argue that Defendants’ plan imposes requirements on applicants that are

impossible to meet. But Defendants’ “plan” is simply to require a court order as mandated by HB

509. Defendants do not impose any requirement as to what a party seeking a court order must

prove or the basis of the court order. Plaintiffs are asking this Court to go beyond what

Defendants are enjoined from doing and determine what other parties might do under HB 509.

That is not an enforcement of the injunction. That is an expansion of the injunction.

        Plaintiffs’ argument that Defendants are acting in violation of this Court’s order is based

on several assertions that are not based in fact. Plaintiffs argue that Defendants’ “enforcement

plan violates the letter and spirit of this Court’s injunction” and that somehow Defendants have

abdicated the “substantive authority it currently exercises to approve corrections” on a birth

certificate to match a person’s gender identify. Dkt. 66 at 4. Plaintiffs further assert that

Defendants rely on a third party, “the state court,” to issue an order changing a person’s birth

certificate to match their gender identity. Dkt. 66 at 5.

        Plaintiffs’ argument ignores reality and illustrates why this Court should not expand its

injunctive relief to prevent enforcement of HB 509. Plaintiffs’ arguments presuppose that

Defendants have the authority to do something other than what a statute requires them to do.

They do not. Defendants’ authority is bounded by the statutes duly enacted by the Idaho



5
 Idaho Dep’t of Health & Welfare, Instructions to Change the Indicator of Sex on an Idaho Birth
Certificate (Jul. 2020).
https://healthandwelfare.idaho.gov/Portals/0/Health/Vital%20Records/GenderChangePacket-07-
02-2020.pdf, at 1.


OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 4
           Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 5 of 13




Legislature. Defendants did not create an “enforcement plan.” The Idaho Legislature passed HB

509. Defendants did not decide to rely “on a third party—namely, the state court.” Dkt. 66 at 5.

The Idaho Legislature, not the Defendants, decided to require court orders to change sex

markers.

          The scope of the injunction this Court issued was not unlimited. Plaintiffs cannot assert

within the bounds of this motion that the legislative process violates the Court’s injunction, or

that the Legislature’s requirement for a court order violates the Court’s injunction. The injunctive

relief that this Court issued bound the Defendants, not the Idaho Legislature and not Idaho

courts.

          The case Plaintiffs cite to support their argument is not persuasive authority. In Institute

of Cetacean Research v. Sea Shepherd Conservation Society, 774 F.3d 935 (9th Cir. 2014), the

court considered a circumstance where a defendant, after being enjoined from interfering with

plaintiff’s whaling operations, provided support and assistance to other entities who were

engaged in the same activities. Predictably, the court declared that the defendant had violated its

injunction by “giving a non-party the means to violate the injunction.” Id. at 951.

          That is not the circumstance here. Defendants did not delegate their compliance to a third

party. Nor did they engage in a scheme to achieve a result prohibited by the Court’s injunction.

The Legislature, acting independently, passed HB 509, which directed individuals who wanted to

change the sex designation on their birth certificate to obtain a court order. Whether HB 509

should be enjoined is a decision that can only be made after a justiciable case is brought

challenging its constitutionality.

          Finally, Plaintiffs assert that Defendants cannot identify a circumstance in which “a third

party” can issue an order allowing a transgender person to change their birth certificate to match



OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 5
        Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 6 of 13




their gender identity in light of HB 509’s definition of sex. Dkt. 66 at 7. However, Defendants do

not control what a third party—an Idaho court—will decide when presented with a request to

change the sex marker on a birth certificate. Again, Plaintiffs are asking this Court to enjoin

actions beyond the control of Defendants.

       Plaintiffs are asking for the Court to do more than clarify the scope of the actions the

Defendants can take. They are seeking to have the Court opine on the constitutionality of HB

509; have that decision bind other state actors who are not defendants to this proceeding; and

then set forth a new injunction that covers HB 509. Plaintiffs have cited no authority that would

permit the Court to do this. Their supporting memorandum cited for the legal standard to Smagin

v. Yegiazaryan, No. 2:14-CV-09764-RGK-PLA, 2020 WL 1652347, at *1 (C.D. Cal. April 1,

2020); Smagin cited Robinson v. Delicious Vinyl Records Inc., which said “By clarifying the

scope of a previously issued preliminary injunction, a court ‘add[s] certainty to an implicated

party's effort to comply with the order and provide[s] fair warning as to what future conduct may

be found contemptuous.’” Robinson, No. CV 13-4111-CAS (PLAx), 2013 WL 12119735, at *1

(C.D. Cal. Sep. 24, 2013) (quoting N.A. Sales Co., Inc. v. Chapman Indus. Corp., 736 F.2d 854,

858 (2d Cir. 1984)). Plaintiffs, however, are not asking for explication from the Court regarding

what conduct the Defendants can or cannot take under the law in which they litigated their case.

They want a new injunction based on the new law. In short, Smagin does not provide or

recognize authority for what Plaintiffs want the Court to do now: modify a final permanent

injunction, after a change in the law, 6 and apply that injunction to the actions of others not under

the control of Defendants.



6
  Indeed, had this case not yet been final when HB 509 was adopted, Plaintiffs’ case would have
been moot. Cf Diffenderfer v. Central Baptist Church of Miami, Fla., Inc., 404 U.S. 412 (1972)
(per curiam).
OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 6
         Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 7 of 13




       Under basic separation of powers principles, Defendants cannot direct state courts to

issue an order allowing the change. If Idaho courts refuse to issue an order allowing a change,

this is not attributable to any of Defendants’ conduct. Further, Defendants have no discretion to

ignore the Legislature’s exercise of its authority to manage vital records by requiring a court

order to change any of the six specified facts. And Defendants have no ability to decide whether

a court will issue an order. Defendants do, however, have the ability to determine whether an

application is complete, and under HB 509, an application is not complete without including a

court order.

       If an IDHW employee rejects an application because the required court order is missing,

that is not an automatic rejection; it is a rejection on the grounds that the application is

incomplete. The injunction does not require IDHW to process and grant incomplete applications

that fail to comply under a constitutionally-sound process. Plaintiffs ask this Court to go beyond

what the enjoined Defendants can control and expand its injunction beyond its current bounds to

require either that Idaho state courts issue orders to all applicants or to invalidate the

Legislature’s actions in legislating a requirement for a court order as part of an application.

       Plaintiffs assert that HB 509 will require an Idaho state court (a non-party) to impose

requirements for obtaining a court order that will be impossible for transgender people to meet.

Plaintiffs ask the Court to find that any implementation of HB 509 violates the injunction. The

effect of ruling that implementation of HB 509 violates the injunction—which was issued to

enforce the Equal Protection Clause—is functionally equivalent to declaring HB 509

unconstitutional. Such a declaration would not constitute merely interpreting or enforcing the

injunction, it would expand it.




OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 7
         Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 8 of 13




        Plaintiffs’ reliance on Freedom to Travel Campaign v. Newcomb, 82 F.3d 1431 (9th Cir.

1996), for the proposition that this Court can “predict” whether an Idaho state court would issue

an order allowing a change is misplaced. A federal court can predict the application of federal

law because federal courts are the interpreters of federal statutes and regulations. However,

Idaho courts have the responsibility to interpret the requirements of HB 509 and apply them to

actual facts. Idaho courts must have the opportunity to apply HB 509 to an actual petition before

this Court enjoins its implementation as Plaintiffs request.

        This concept is analogous to the principle of exhaustion of administrative remedies.

There are reasons a court does not simply “predict” how an administrative action would play out

without requiring the litigant to exhaust those procedures. Exhaustion of administrative remedies

protects agency authority and promotes efficiency; it allows the agency an opportunity to correct

its own mistakes with respect to the programs it administers before it is haled into federal court,

and it allows for creation of a record for later judicial review. Woodford v. Ngo, 548 U.S. 81, 89

(2006). These same concerns are present with regard to allowing a state court the opportunity to

interpret and apply HB 509 to an actual set of facts before enjoining its implementation. While

an agency has authority that must be respected, state courts likewise have authority that this

Court should recognize as a matter of comity and respect for federalism. In some contexts,

abstention doctrines animated by these very principles call for federal courts to abstain from

exercising jurisdiction over a matter. Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 723 (1996)

(“Federal courts abstain out of deference to the paramount interests of another sovereign, and the

concern is with principles of comity and federalism.”). At the very least, these principles weigh

in favor of requiring a plaintiff to attempt the procedure set out in HB 509 before challenging its

constitutionality in federal court.



OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 8
          Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 9 of 13




         Plaintiffs ask the Court to guess that the outcome of any conceivable petition in Idaho

court to change the sex on a birth certificate would be a denial—instead of allowing an Idaho

court the opportunity to apply HB 509 to an actual set of real-world facts in an actual

controversy brought by an actual applicant. By asking the Court to hold that a state court (a non-

party) could never interpret or apply HB 509 to a petition without violating the injunction—

which was issued to enforce the Equal Protection Clause—Plaintiffs are asking this Court to

effectively declare HB 509 facially unconstitutional under the Equal Protection Clause. And they

ask the Court to rule that HB 509 is facially inconsistent with the Equal Protection Clause

without providing a plaintiff with standing to contest the statute, without discovery, without even

a chance for full litigation.


II.      Plaintiffs lack standing to challenge HB 509’s constitutionality.

         Before the Court can enjoin implementation of HB 509—and thereby declare HB 509

unconstitutional—there must be a justiciable controversy. Justiciability requires standing.

However, Plaintiffs lack standing to challenge the constitutionality of HB 509. In the

memorandum decision and order, the Court explained:

         Standing consists of three elements. The plaintiff must have (1) suffered an injury
         in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and
         (3) that is likely to be redressed by a favorable judicial decision. A party that
         obtains a judgment in its favor acquires a judicially cognizable interest in ensuring
         compliance with that judgment. Having obtained a final judgment granting relief
         on their claims, plaintiffs have standing to seek its vindication.

Dkt. 58 at 6–7 (internal citations, quotation marks, and alterations omitted).

      Although the Court found that Plaintiffs have standing to ask for clarification of the

injunction, which was based upon now former law, what Plaintiffs are asking for goes beyond

the injunction. They are effectively seeking a declaration that the provisions of HB 509 relating

to the method for changing sex on a birth certificate are unconstitutional. For such relief, a

OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 9
        Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 10 of 13




Plaintiff needs standing to challenge HB 509. And because HB 509 was not in existence at the

time the Plaintiffs filed this lawsuit, they do not have standing to have its implementation

enjoined through this lawsuit. Neither Plaintiff has attempted to change the sex marker on their

birth certificate under HB 509, and neither has been injured by HB 509. As explained below, one

Plaintiff has already successfully changed their sex on their birth certificate, and the other has

chosen not to apply for a change for years, even after that Plaintiff obtained an injunction

allowing that change. That second Plaintiff’s injury is traceable to their own conduct, not to HB

509. Neither Plaintiff has standing to challenge the constitutionality of HB 509.


III.   The question of HB 509’s constitutionality is not ripe.

       Justiciability also requires ripeness, which Plaintiffs cannot satisfy either, because they

cannot show that they will apply for and be denied a benefit as a result of HB 509. As this Court

explained:

       Ripeness is a question of timing, designed to prevent courts from entangling
       themselves in abstract disagreements by avoiding premature adjudication of
       matters not yet ready for judicial intervention. The Court’s role is neither to issue
       advisory opinions nor to declare rights in hypothetical cases, but to adjudicate live
       cases or controversies consistent with the powers granted the judiciary in Article
       III of the Constitution. A court ordinarily ought not resolve issues involving
       contingent future events that may not occur as anticipated, or indeed may not
       occur at all. Instead, a dispute is sufficiently mature for judicial intervention
       where the party’s injury is real and concrete rather than speculative and
       hypothetical.

Dkt. 58 at 7–8 (emphasis added) (internal citations, quotation marks, and alterations omitted).

Further, the Ninth Circuit Court of Appeals adopted the following rule with regard to ripeness:

       If it is “inevitable” that the challenged rule will “operat[e]” to the plaintiff's
       disadvantage—if the court can make a firm prediction that the plaintiff will
       apply for the benefit, and that the agency will deny the application by virtue of
       the rule—then there may be a justiciable controversy that the court may find
       prudent to resolve.



OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 10
        Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 11 of 13




Freedom to Travel Campaign v. Newcomb, 82 F.3d 1431, 1436 (9th Cir. 1996) (emphasis added)

(quoting Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 69 (1993)).

       One Plaintiff in this case cannot be deprived a change to the birth certificate under HB

509 because that Plaintiff already took advantage of the Court’s injunction and received the

requested change. The other Plaintiff was likewise awarded the injunction two years ago, and

could have changed their birth certificate, but elected not to. In fact, in the period of time before

HB 509 came into effect, this second Plaintiff, rather than filing two motions to clarify the

injunction, could have simply submitted an application, and no court order would have been

required. By choosing not to file an application under the injunction before HB 509 was passed,

and then by choosing not to file an application in the time between HB 509’s passage and its

effective date, this second Plaintiff has created their own injury. Those actions preclude any

actual, concrete, live controversy.

       Further, in light of the failure to take advantage of an injunction they obtained, this

second Plaintiff cannot show that the Court can firmly predict that they will apply for the benefit,

and cannot show that harm under HB 509 will occur in the future. This is not a circumstance

where “the court can make a firm prediction that the plaintiff will apply for the benefit, and that

the agency will deny the application by virtue of the rule.” Freedom to Travel Campaign, 82

F.3d at 1436. Therefore, the question of HB 509’s constitutionality is not ripe.


IV.    HB 509 is afforded a presumption of constitutionality.

       Defendants incorporate the argument in their opposition to the first motion to clarify: that

HB 509 is entitled to a presumption of constitutionality that precludes the Court from enjoining it

until it is judicially invalidated through an appropriate challenge. Dkt. 53 at 12–14.




OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 11
        Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 12 of 13




                                          CONCLUSION

       The Court should deny this second motion to clarify the injunction. The “clarification”

Plaintiffs seek is actually an expansion of the injunction, to reach not only the Defendants’

actions, but also those of Idaho state courts and the Idaho Legislature, over which the Defendants

have no authority. This attempt to expand the injunction to enjoin all implementation of HB 509

is, for all practical purposes, an attempt to have the Court declare HB 509 facially

unconstitutional. However, neither Plaintiff has standing to challenge HB 509, and the issue of

HB 509’s constitutionality is not ripe. The Court should defer deciding whether to enjoin

implementation of a state statute that is presumptively constitutional until a justiciable case is

brought before it.

       DATED this 2nd day of July, 2020.

                                                     STATE OF IDAHO
                                                     OFFICE OF THE ATTORNEY GENERAL


                                               By: /s/ Steven L. Olsen
                                                   STEVEN L. OLSEN
                                                   Deputy Attorney General




OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 12
       Case 1:17-cv-00170-CWD Document 70 Filed 07/02/20 Page 13 of 13




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 2nd day of July, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic
Filing to the following Persons:

       Kara N. Ingelhart
       kingelhart@lambdalegal.org
       Peter C. Renn
       Prenn@lambdalegal.org
       Nora Huppert
       nhuppert@lambdalegal.org
       Dara N. Ingelhart
       kingelhart@lambdalegal.com
       Monica G. Cockerille
       monicacockerille@me.com
       Colleen R. Smith
       csmith@cov.com
       D. Jean Veta
       jveta@cov.com
       Henry Liu
       hliu@cov.com
       Isaac C Belfer
       ibelfer@cov.com
       Michael J. Lanossa
       mlanosa@cov.com
       William Isasi
       wisasi@cov.com

                                                   By: /s/ Steven L. Olsen
                                                       STEVEN L. OLSEN




OPPOSITION TO PLAINTIFFS’ MOTION FOR CLARIFICATION REGARDING
DEFENDANTS’ ENFORCEMENT PLAN [DKT. 66] – 13
